Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 25, 2022, has been entered.
 
Status of Claims
This Office Action is responsive to the request for continued examination filed April 25, 2022.
No claims have been amended.
Claims 1-20 are in their original or a previous presentation.
Claims 1-20 are currently pending and have been fully examined.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 4-9, 12-16, and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sathe (US PG Pub. 2020/0327456) in view of Mossin (US PG 2019/0034591), in further view of Reddy (US PG Pub. 2014/0108042). 

Claim 1
	Regarding claim 1, Sathe teaches
A method comprising
Par. [0003], “In one embodiment, by way of example only, a method for implementing enhanced ensemble model diversity and learning by a processor is provided.”
Receiving, by a computing device, a plurality of data records 
Par. [0061], “A feature vector may be computed in a time window around and/or prior to a bolus event that can be computed based on different data sources and labeled as being "HYPO" or non-"NON-HYPO" using pre-established criteria.”
This states that the feature vectors can be based on different data sources.
Generating, based on the plurality of data records, a training dataset comprising a plurality of vectors each corresponding to a respective patient of the plurality of patients
Par. [0061], “A feature vector may be computed in a time window around and/or prior to a bolus event that can be computed based on different data sources and labeled as being "HYPO" or non-"NON-HYPO" using pre-established criteria. For example, the pre-established criteria may be data related to an event such as, for example hypoglycemia defined as the blood glucose dropping below 70 mg/dl for about 10 minutes within a time window (e.g., 4 hr, 3 hr, or 2 hr) after a patient injects himself/herself with a bolus. Therefore, if the blood glucose level drops below 70 mg/dl during the time window after the bolus, the event may be "marked" (e.g., an indication) that bolus as HYPO, otherwise it may be marked as NON-HYPO.”
Training, based on the training dataset, an ensemble classifier
Par. [0014], “Machine learning may capture characteristics of interest, such as the diabetes, and their underlying probability distribution, and a training data set may be used to train a machine learning model. A model or rule set may be built and used to predict a result based on the values of a number of features. The machine learning may use a data set that typically includes, for each record, a value for each of a set of features, and a result.”
Par. [0061], “That is, past data may be used to find out which boluses are HYPO or NON-HYPO and then one or more features may be extracted from the data and a machine learning algorithm may be trained to predict whether a bolus will be HYPO or NON-HYPO.”
Par. [0062], “The features may be grouped into the minority class (e.g., HYPO features) and a majority class (e.g., NON-HYPO features). The minority class (e.g., HYPO features) may be clustered into K clusters of a minority class. An ensemble model may be created by learning at least K classifiers for each of the K clusters of a minority class as compared to the majority cluster. A prediction for a test point may be obtained by combining the predictions from the K classifiers of the minority class in the ensemble point. The prediction may be a score of the bolus event leading to an event of the minority class (e.g., HYPO event) or a majority class (e.g., a NON-HYPO event).”
Par. [0063], “One or more individual models in the ensemble method can be learned using a variety of classification algorithms like decision forests, support vector machine (SVM), logistic regression, etc.”
See also Par. [0076], which lists a plurality of machine learning models that can be used.
Determining, based on the trained ensemble classifier and the data records for the subject patient, an indication of a likelihood of an event for the subject patient 
Par. [0062], “A prediction for a test point may be obtained by combining the predictions from the K classifiers of the minority class in the ensemble point. The prediction may be a score of the bolus event leading to an event of the minority class (e.g., HYPO event) or a majority class (e.g., a NON-HYPO event).”
Par. [0070], “The classification component 410 may extract one or more features from a plurality of data points and classify those of the plurality of data points into a majority class or a minority class according to the one or more features. The classification component 410 may determine a score for a test data point by combining one or more predictions from the one or more ensemble models.”
Par. [0073], “The prediction module 408 may predict an occurrence of an event using the one or more ensemble models. One or more machine learning models or "classifiers" may be learned or trained by the machine learning module 406 using the average event delay and/or the prediction module 408 in addition to other features and/or parameters. The prediction module 408 may predict the hypoglycemic event in diabetic patients based on learned or trained classifiers.”
Sending, by a reporting subsystem, the patient score to at least one mobile device
Par. [0021], “Additionally, in association with the machine learning, user (e.g., patient) behavior may be modified using notifications. For example, patients may be provided notifications that a hypoglycemia event is probable so that the patients take action and hypoglycemia does not occur. A user may provide feedback indicating a degree of efficiency and usefulness of the notification. The present invention may continuously learn from the data and continuously improve machine learning models. One or more patterns and trends may be learned and analyzed over a defined time period. All user information, actions performed by the user, and notifications may be stored in repository. The stored data may be used for long-term analysis of pattern and trend change-detection. In addition, a user may visualize all the stored information, including hypoglycemia predictions and the data/features used for computing the prediction. This data may be provided to one or more users via an interactive dashboard (e.g., via graphical user interface "GUI") for understanding activities and events of the user and provide insights on and what activities leads to a defined event (e.g., hypoglycemia) actions that should and/or should not be performed relating to the event.”
Par. [0074], “For example, the predicted hypoglycemic event may be an alert that indicates or displays audibly and/or visually on the GUI 422 “ALERT! You are about to experience low blood sugar in 10 minutes. Please take corrective action now!””
Par. [0066], “The system 400 may include the computing environment 402 and a device 420, such as a desktop computer, laptop computer, tablet, internet of things (“IoT”) device (e.g., smart phone or wearable devices/sensors), and/or another electronic device that may have one or more processors and memory.”
Sathe suggests
The plurality of data sources being associated with a plurality of patients
Par. [0020], “One or more reliable and accurate model may be created/built for predicting an event (e.g., hypoglycemia event prediction for diabetes patients) for a selected group/user according to data (e.g., insulin pump data), user (e.g., patient) demographic data, and/or user behavioral data, which may have characteristics of event classification imbalance in the collected data set.”
Par. [0062], “Demographic information of the patients and the bolus event features may also be combined to form bolus features (e.g., features of a set of original data points prior to being clustered into the minority class).”
The use of demographic information to classify the user’s features implies that the data is associated with a plurality of patients because the demographic features of a single patient are unlikely to change over time.
The use of electronic health records
Par. [0002], “In today's society, various medical advances, coupled with advances in technology have made possible a wide variety of attendant benefits, such as the computerized monitoring of a patient, or the storing or organization of data representative of a patient's health records.”
However, Sathe does not explicitly teach
The data records being electronic health records
The plurality of data sources being associated with a plurality of patients
Receiving an electronic health record for a subject patient, wherein the subject patient is present at a healthcare practice for a clinic visit
The indication of the likelihood of an event being a patient score indicative of a likelihood of a hospitalization event for the subject patient following the clinic visit
Sending, by a reporting subsystem, the patient score to at least one mobile device associated with the healthcare practice
Mossin teaches
The data records being electronic health records
Par. [0028], “In yet another aspect of this disclosure, a method for predicting medical events from electronic health records is described.”
The plurality of data sources used to train the ensemble classifier being associated with a plurality of patients
Par. [0028]-[0031], “The method includes the steps of: a) aggregating electronic health records from a multitude of patients of diverse age, health conditions, and demographics, the electronic health records including some or all of medications, laboratory values, diagnoses, vital signs, and medical notes and obtained in different formats; b) converting the aggregated electronic health records into a single standardized data structure format and ordered per patient into an ordered arrangement, such as for example a chronological order; and c) training one or more deep learning models on the aggregated health records converted into the single standardized data structure format and in ordered arrangement, wherein the trained one or more deep learning models predict future clinical events on an input electronic health record of a patient in the standardized data structure format and ordered in a chronological order.”
Patient data in the electronic health records being collected during a patient’s clinic visit to a healthcare practice
Par. [0078], “The EHR data may be in different data formats, due to lack of standardization in the industry. These records are converted into the standardized format and arranged in an ordered arrangement. This is shown at FIG. 2, in which the raw electronic health records 12 for a patient include encounter tables 50 (all visits of the patient to doctor offices, laboratories, hospitals, etc.)”
It would have been obvious to one having ordinary skill in the art before the effective filing date of this application to add to the system of Sathe the ability to receive data from a plurality of data sources associated with a plurality of patients and that data being in the form of electronic health records, as taught by Mossin, because the patient electronic health records contain “a wealth of information” (Mossin, par. [0003]), and all of the information in those records can be aggregated in order to train a model and predict future clinical events (see Mossin, par. [0004]).
Mossin further teaches
Receiving an electronic health record for a subject patient, 
Par. [0009], “The deep learning models are trained to predict one or more future clinical events and to summarize or highlight pertinent past medical events (e.g., diagnoses, medications, notes or excerpts thereof) related to the predicted one or more future clinical events, on an input electronic health record of a given patient.”
Par. [0069], “It will be appreciated while FIG. 1 shows the receipt of an input electronic health record 38 from a single patient, in practice this may be occurring essentially simultaneously for other many other patients across a medical system or hospital depending on the extent of the roll-out of the system. The system of FIG. 1 preferably employs sufficient computing resources for the computer 26 (or system of computers) to operate the models on the input health records and generate data as to predictions and relevant past medical events to the predictions for all these patient EHRs simultaneously in real time and transmit the data to the electronic device(s) 40 for display on the client-facing interface of the device.”
It would have been obvious to one having ordinary skill in the art before the effective filing date of this application to add to the system of Sathe and Mossin the ability to receive the electronic health record for the patient, as taught by Mossin, because the information received in the patient’s electronic health record can be used to make predictions regarding future clinical events for the patient (see Mossin, par. [0009], [0069]).
Mossin further teaches
Determining, based on an ensemble classifier model and the electronic health records for the subject patient, a patient score indicative of a likelihood of a hospitalization event for the subject patient in the future
Par. [0069], “It will be appreciated while FIG. 1 shows the receipt of an input electronic health record 38 from a single patient, in practice this may be occurring essentially simultaneously for other many other patients across a medical system or hospital depending on the extent of the roll-out of the system. The system of FIG. 1 preferably employs sufficient computing resources for the computer 26 (or system of computers) to operate the models on the input health records and generate data as to predictions and relevant past medical events to the predictions for all these patient EHRs simultaneously in real time and transmit the data to the electronic device(s) 40 for display on the client-facing interface of the device.”
Par. [0015], “We disclose a variety of possible predictions of future clinical events, and in one embodiment the deep learning model(s) predicts at least one of unplanned transfer to intensive care unit, length of stay in a hospital greater than 7 days, unplanned hospitalization, ER visit or readmission within 30 days after discharge of the patient, inpatient mortality, primary diagnosis, or a complete set of primary and secondary billing diagnoses at patient discharge.”
It would have been obvious to one having ordinary skill in the art before the effective filing date of this application to add to the system of Sathe and Mossin the ability to predict a score that is indicative of a likelihood of a hospitalization event using an ensemble classifier and electronic health records, as taught by Mossin, because patient electronic health records contain a wealth of information about the patient, and that patient data can be analyzed based on associations learned from past EHR data of other patients to predict the likelihood of future events for the patient (see Mossin, par. [0003]-[0004], [0015], [0069]).
Reddy teaches
Wherein the subject patient is present at a healthcare practice for a clinic visit
Par. [0017], “The clinical data may be gathered during a patent's visit to a healthcare provider. The clinical data may also be obtained while the patient is hospitalized, and such information may be obtained from, for example, an Electronic Medical Records (EMR) system.”
Par. [0036], “According to disclosed embodiments, a population's clinical data is obtained. The population comprises a plurality of patients. The clinical data may be obtained from electronic health records or may otherwise be obtained manually. It will be appreciated that the clinical data may be gathered from a plurality of encounters over a period of time. An encounter may be a patient visit to a healthcare provider or an encounter may be a hospitalization due to a chronic condition.”
The health risk score being an indication of a likelihood of a clinical event for the subject patient following the clinic visit 
Par. [0017], “According to disclosed embodiments, the health risk score or SOH score indicates the risk of hospitalization due to a chronic disease such as, for example, diabetes, coronary heart disease, asthma, COPD, andosteoporosis. The SOH analyzer may be used to determine the health risk score or SOH score based on information from a patient's health record such as, for example, clinical data.”
Par. [0054], “According to some disclosed embodiments, predetermined disease models are applied to the clinical data related to calculate a health risk score, which is also referred to as the SOH score. According to some disclosed embodiments, the health risk score or SOH score is calculated for the chronic diseases for each patient encounter.”
It would have been obvious to one having ordinary skill in the art before the effective filing date of this application to add to the system of Sathe and Mossin the ability to receive patient data when the subject patient is present at a healthcare practice for a clinic visit and have the score indicate the likelihood of hospitalization following the clinic visit, as taught by Reddy, because identifying the risk level of a group of patients allows the provider to develop optimal care-management programs (Reddy, par. [0022]).
Mossin further teaches
Sending, by a reporting subsystem, the patient score to at least one mobile device associated with the healthcare practice
Par. [0010], “Thirdly, the system includes an electronic device for use by a healthcare provider treating the patient, e.g., a computer terminal or workstation, tablet, smartphone or other type of computing device having a screen display, which is configured with a client-facing interface displaying the predicted one or more future clinical events and the pertinent past medical events of the patient generated by the one or more predictive models.”
Par. [0065], “Additionally, we describe a provider-facing user interface of an electronic device (e.g., computer terminal, tablet or smartphone) which presents these predictions and underlying relevant medical events that assist providers in treating patients in a timely manner.”
It would have been obvious to one having ordinary skill in the art before the effective filing date of this application to add to the system of Sathe, Mossin, and Reddy the ability to send, by a reporting subsystem, the patient score to at least one mobile device associated with the healthcare practice, as taught by Mossin, because providing predictions to the healthcare providers in an interface on an electronic device, such as a mobile device like a smartphone, can help “assist providers in treating patients in a timely manner.” (Mossin, par. [0065]).

Claim 4
Regarding claim 4, the combination of Sathe, Mossin, and Reddy teaches all the limitations of claim 1. Sathe further teaches
The ensemble classifier comprising one or more classifiers
Par. [0062], “An ensemble model may be created by learning at least K classifiers for each of the K clusters of a minority class as compared to the majority cluster. A prediction for a test point may be obtained by combining the predictions from the K classifiers of the minority class in the ensemble point.”
Par. [0070], “The classification component 410 may determine a score for a test data point by combining one or more predictions from the one or more ensemble models.”

Claim 5
	Regarding claim 5, the combination of Sathe, Mossin, and Reddy teaches all the limitations of claim 4. Sathe further teaches
The one or more classifiers comprising one or more of a random forest classifier, a naïve Bayes classifier, a gradient boosting machine classifier, an adaptive boosting classifier, or a logistic regression classifier
Par. [0063], “One or more individual models in the ensemble method can be learned using a variety of classification algorithms like decision forests, support vector machine (SVM), logistic regression, etc.”
See also Par. [0076], which lists additional possible machine learning methods that include naïve Bayes classifier, random forests, boosting algorithms, and logistic regression.

Claim 6
	Regarding claim 6, the combination of Sathe, Mossin, and Reddy teaches all the limitations of claim 5. Sathe further teaches
Determining the patient score comprising: generating, based on the one or more classifiers applied to the subject vector for the subject patient, one or more dependent patient scores each indicative of a respective likelihood of the hospitalization event for the subject patient
Par. [0062], “A prediction for a test point may be obtained by combining the predictions from the K classifiers of the minority class in the ensemble point.”
The predicted score of the patient’s blood glucose is the dependent patient score indicative of the patient’s likelihood of having a hypoglycemic event because the score is dependent upon the input feature vector, and the predicted value represents whether the patient will be in a hypoglycemic state.
Determining, based on a meta-classifier and the one or more dependent patient scores, the patient score indicative of the likelihood of the hospitalization event for the subject patient 
Par. [0061], “That is, past data may be used to find out which boluses are HYPO or NON-HYPO and then one or more features may be extracted from the data and a machine learning algorithm may be trained to predict whether a bolus will be HYPO or NON-HYPO.”
Par. [0062], “The prediction may be a score of the bolus event leading to an event of the minority class (e.g., HYPO event) or a majority class (e.g., a NON-HYPO event).”
Wherein the meta-classifier comprises a logistic regression algorithm
Par. [0061], “That is, past data may be used to find out which boluses are HYPO or NON-HYPO and then one or more features may be extracted from the data and a machine learning algorithm may be trained to predict whether a bolus will be HYPO or NON-HYPO.”
This shows the system can learn which values are considered either HYPO or non-HYPO. The ensemble models predict the patient’s future blood glucose values, and the model used to determine which blood glucose values are HYPO or non-HYPO is the meta-classifier, which classifies the results of the classifiers.
Par. [0063] and [0076] list the possible models and both include logistic regression.

Claim 7
	Regarding claim 7, the combination of Sathe, Mossin, and Reddy teaches all the limitations of claim 4. Sathe further teaches
The one or more classifiers being selected for the ensemble classifier based on one or more of an F-1 score, a precision, a recall, an accuracy, or a confusion metric for each of the one or more classifiers
Par. [0063], “In one aspect, a misclassification may occur if a model misclassifies a label of known entities. The machine learning model may be built using either a cost minimization technique such as, for example, a gradient descent or other techniques using a Gini index. One or more individual models in the ensemble method can be learned using a variety of classification algorithms like decision forests, support vector machine (SVM), logistic regression, etc. The misclassification cost may be measured using the area-under-curve ("AOC") of a receiver operating characteristic (ROC) where the HYPO is class and is treated as positive. Other measures such as positive predictive values (PPV) may also be used to measure performance.”
This shows that the classifiers are selected based on accuracy metrics that are used either to minimize a cost derived from inaccurate results or PPV, which provides an indication of the accuracy by measuring correct values.

Claim 8
	Claim 8 is a method claim that recites method steps that are the same or substantially similar to the steps of the method of claim 1. Sathe teaches the following limitations not taught by the rejection of claim 1:
Generating, based on a trained ensemble classifier applied to the subject vector and the data records for the subject patient, one or more dependent patient scores, wherein each of the one or more dependent patient scores are indicative of a respective likelihood of an event for a subject patient
Par. [0062], “A prediction for a test point may be obtained by combining the predictions from the K classifiers of the minority class in the ensemble point.”
The predicted score of the patient’s blood glucose is the dependent patient score indicative of the patient’s likelihood of having a hypoglycemic event because the score is dependent upon the input feature vector, and the predicted value represents whether the patient will be in a hypoglycemic state.
Determining, based on a meta classifier and the one or more dependent patient scores, a patient score indicative of the likelihood of the event for the subject patient, 
Par. [0061], “That is, past data may be used to find out which boluses are HYPO or NON-HYPO and then one or more features may be extracted from the data and a machine learning algorithm may be trained to predict whether a bolus will be HYPO or NON-HYPO.”
Par. [0062], “The prediction may be a score of the bolus event leading to an event of the minority class (e.g., HYPO event) or a majority class (e.g., a NON-HYPO event).”
Wherein the meta-classifier comprises a logistic regression algorithm
Par. [0061], “That is, past data may be used to find out which boluses are HYPO or NON-HYPO and then one or more features may be extracted from the data and a machine learning algorithm may be trained to predict whether a bolus will be HYPO or NON-HYPO.”
This shows the system can learn which values are considered either HYPO or non-HYPO. The ensemble models predict the patient’s future blood glucose values, and the model used to determine which blood glucose values are HYPO or non-HYPO is the meta-classifier, which classifies the results of the classifiers.
Par. [0063] and [0076] list the possible models and both include logistic regression.
Please refer to the rejection of claim 1 for the additional limitations.

Claim 9
Regarding claim 9, the combination of Sathe, Mossin, and Reddy teaches all the limitations of claim 8. Sathe further teaches
Receiving, by a computing device, a plurality of data records 
Par. [0061], “A feature vector may be computed in a time window around and/or prior to a bolus event that can be computed based on different data sources and labeled as being "HYPO" or non-"NON-HYPO" using pre-established criteria.”
This states that the feature vectors can be based on different data sources.
Generating, based on the plurality of data records, a training dataset comprising a plurality of vectors each corresponding to a respective patient of the plurality of patients
Par. [0061], “A feature vector may be computed in a time window around and/or prior to a bolus event that can be computed based on different data sources and labeled as being "HYPO" or non-"NON-HYPO" using pre-established criteria. For example, the pre-established criteria may be data related to an event such as, for example hypoglycemia defined as the blood glucose dropping below 70 mg/dl for about 10 minutes within a time window (e.g., 4 hr, 3 hr, or 2 hr) after a patient injects himself/herself with a bolus. Therefore, if the blood glucose level drops below 70 mg/dl during the time window after the bolus, the event may be "marked" (e.g., an indication) that bolus as HYPO, otherwise it may be marked as NON-HYPO.”
Training, based on the training dataset, an ensemble classifier
Par. [0014], “Machine learning may capture characteristics of interest, such as the diabetes, and their underlying probability distribution, and a training data set may be used to train a machine learning model. A model or rule set may be built and used to predict a result based on the values of a number of features. The machine learning may use a data set that typically includes, for each record, a value for each of a set of features, and a result.”
Par. [0061], “That is, past data may be used to find out which boluses are HYPO or NON-HYPO and then one or more features may be extracted from the data and a machine learning algorithm may be trained to predict whether a bolus will be HYPO or NON-HYPO.”
Par. [0062], “The features may be grouped into the minority class (e.g., HYPO features) and a majority class (e.g., NON-HYPO features). The minority class (e.g., HYPO features) may be clustered into K clusters of a minority class. An ensemble model may be created by learning at least K classifiers for each of the K clusters of a minority class as compared to the majority cluster. A prediction for a test point may be obtained by combining the predictions from the K classifiers of the minority class in the ensemble point. The prediction may be a score of the bolus event leading to an event of the minority class (e.g., HYPO event) or a majority class (e.g., a NON-HYPO event).”
Par. [0063], “One or more individual models in the ensemble method can be learned using a variety of classification algorithms like decision forests, support vector machine (SVM), logistic regression, etc.”
See also Par. [0076], which lists a plurality of machine learning models that can be used.
Sathe suggests
The plurality of data sources being associated with a plurality of patients
Par. [0020], “One or more reliable and accurate model may be created/built for predicting an event (e.g., hypoglycemia event prediction for diabetes patients) for a selected group/user according to data (e.g., insulin pump data), user (e.g., patient) demographic data, and/or user behavioral data, which may have characteristics of event classification imbalance in the collected data set.”
Par. [0062], “Demographic information of the patients and the bolus event features may also be combined to form bolus features (e.g., features of a set of original data points prior to being clustered into the minority class).”
The use of demographic information to classify the user’s features implies that the data is associated with a plurality of patients because the demographic features of a single patient are unlikely to change over time.
However, Sathe does not explicitly teach
The data records being electronic health records
The plurality of data sources used to train the ensemble classifier being associated with a plurality of patients
Mossin teaches
The data records being electronic health records
Par. [0028], “In yet another aspect of this disclosure, a method for predicting medical events from electronic health records is described.”
The plurality of data sources used to train the ensemble classifier being associated with a plurality of patients
Par. [0028]-[0031], “The method includes the steps of: a) aggregating electronic health records from a multitude of patients of diverse age, health conditions, and demographics, the electronic health records including some or all of medications, laboratory values, diagnoses, vital signs, and medical notes and obtained in different formats; b) converting the aggregated electronic health records into a single standardized data structure format and ordered per patient into an ordered arrangement, such as for example a chronological order; and c) training one or more deep learning models on the aggregated health records converted into the single standardized data structure format and in ordered arrangement, wherein the trained one or more deep learning models predict future clinical events on an input electronic health record of a patient in the standardized data structure format and ordered in a chronological order.”
It would have been obvious to one having ordinary skill in the art before the effective filing date of this application to add to the system of Sathe, Mossin, and Reddy the ability to receive data from a plurality of data sources associated with a plurality of patients and that data being in the form of electronic health records, as taught by Mossin, because the patient electronic health records contain “a wealth of information” (Mossin, par. [0003]), and all of the information in those records can be aggregated in order to train a model and predict future clinical events (see Mossin, par. [0004]).

Claims 12-14
Claims 12-14 are methods that are dependent from claim 9, and ultimately dependent from claim 8, that recite additional limitations that are the same or substantially similar to the additional limitations of claims 4, 5, and 7, respectfully. Please refer to the rejections of claim 9 and claims 4, 5, and 7.

Claim 15
Claim 15 is a method claim that recites limitations that are the same or substantially similar to limitations present in claim 1. Please refer to the rejection of claim 1.

Claim 16
	Regarding claim 16, the combination of Sathe, Mossin, and Reddy teaches all the limitations of claim 15. Sathe further teaches
Generating, based on a trained ensemble classifier applied to the subject vector, one or more dependent patient scores associated with a subject vector for a subject patient, wherein each of the one or more dependent patient scores are indicative of a respective likelihood of an event for a subject patient
Par. [0062], “A prediction for a test point may be obtained by combining the predictions from the K classifiers of the minority class in the ensemble point.”
The predicted score of the patient’s blood glucose is the dependent patient score indicative of the patient’s likelihood of having a hypoglycemic event because the score is dependent upon the input feature vector, and the predicted value represents whether the patient will be in a hypoglycemic state.
Determining, based on a meta classifier and the one or more dependent patient scores, a patient score indicative of the likelihood of the event for the subject patient, 
Par. [0061], “That is, past data may be used to find out which boluses are HYPO or NON-HYPO and then one or more features may be extracted from the data and a machine learning algorithm may be trained to predict whether a bolus will be HYPO or NON-HYPO.”
Par. [0062], “The prediction may be a score of the bolus event leading to an event of the minority class (e.g., HYPO event) or a majority class (e.g., a NON-HYPO event).”
Wherein the meta-classifier comprises a logistic regression algorithm
Par. [0061], “That is, past data may be used to find out which boluses are HYPO or NON-HYPO and then one or more features may be extracted from the data and a machine learning algorithm may be trained to predict whether a bolus will be HYPO or NON-HYPO.”
This shows the system can learn which values are considered either HYPO or non-HYPO. The ensemble models predict the patient’s future blood glucose values, and the model used to determine which blood glucose values are HYPO or non-HYPO is the meta-classifier, which classifies the results of the classifiers.
Par. [0063] and [0076] list the possible models and both include logistic regression.
Sending, by a reporting subsystem, the patient score to at least one mobile device
Par. [0021], “Additionally, in association with the machine learning, user (e.g., patient) behavior may be modified using notifications. For example, patients may be provided notifications that a hypoglycemia event is probable so that the patients take action and hypoglycemia does not occur. A user may provide feedback indicating a degree of efficiency and usefulness of the notification. The present invention may continuously learn from the data and continuously improve machine learning models. One or more patterns and trends may be learned and analyzed over a defined time period. All user information, actions performed by the user, and notifications may be stored in repository. The stored data may be used for long-term analysis of pattern and trend change-detection. In addition, a user may visualize all the stored information, including hypoglycemia predictions and the data/features used for computing the prediction. This data may be provided to one or more users via an interactive dashboard (e.g., via graphical user interface "GUI") for understanding activities and events of the user and provide insights on and what activities leads to a defined event (e.g., hypoglycemia) actions that should and/or should not be performed relating to the event.”
Par. [0074], “For example, the predicted hypoglycemic event may be an alert that indicates or displays audibly and/or visually on the GUI 422 “ALERT! You are about to experience low blood sugar in 10 minutes. Please take corrective action now!””
Par. [0066], “The system 400 may include the computing environment 402 and a device 420, such as a desktop computer, laptop computer, tablet, internet of things (“IoT”) device (e.g., smart phone or wearable devices/sensors), and/or another electronic device that may have one or more processors and memory.”
However, Sathe does not teach
Sending, by a reporting subsystem, the patient score to at least one mobile device associated with the healthcare practice
Mossin further teaches
Sending, by a reporting subsystem, the patient score to at least one mobile device associated with the healthcare practice
Par. [0010], “Thirdly, the system includes an electronic device for use by a healthcare provider treating the patient, e.g., a computer terminal or workstation, tablet, smartphone or other type of computing device having a screen display, which is configured with a client-facing interface displaying the predicted one or more future clinical events and the pertinent past medical events of the patient generated by the one or more predictive models.”
Par. [0065], “Additionally, we describe a provider-facing user interface of an electronic device (e.g., computer terminal, tablet or smartphone) which presents these predictions and underlying relevant medical events that assist providers in treating patients in a timely manner.”
It would have been obvious to one having ordinary skill in the art before the effective filing date of this application to add to the system of Sathe, Mossin, and Reddy the ability to send, by a reporting subsystem, the patient score to at least one mobile device associated with the healthcare practice, as taught by Mossin, because providing predictions to the healthcare providers in an interface on an electronic device, such as a mobile device like a smartphone, can help “assist providers in treating patients in a timely manner.” (Mossin, par. [0065]).

Claims 19-20
Claims 19-20 are method claims that are ultimately dependent on claim 15 and recite additional limitations that are the same or substantially similar to the limitations of the methods of claims 4-5, respectively. Please refer to the rejections of claim 15 and claims 4-5.

Claim(s) 2 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Sathe, Mossin, and Reddy, in further view of Cha (US PG Pub. 2020/0005900).

Claim 2
	Regarding claim 2, the combination of Sathe, Mossin, and Reddy teaches all the limitations of claim 1. Sathe further teaches
The use of feature vectors to represent predictive features
Par. [0014], “Machine learning may capture characteristics of interest, such as the diabetes, and their underlying probability distribution, and a training data set may be used to train a machine learning model. A model or rule set may be built and used to predict a result based on the values of a number of features. The machine learning may use a data set that typically includes, for each record, a value for each of a set of features, and a result.”
Par. [0061], “A feature vector may be computed in a time window around and/or prior to a bolus event that can be computed based on different data sources and labeled as being "HYPO" or non-"NON-HYPO" using pre-established criteria. For example, the pre-established criteria may be data related to an event such as, for example hypoglycemia defined as the blood glucose dropping below 70 mg/dl for about 10 minutes within a time window (e.g., 4 hr, 3 hr, or 2 hr) after a patient injects himself/herself with a bolus. Therefore, if the blood glucose level drops below 70 mg/dl during the time window after the bolus, the event may be "marked" (e.g., an indication) that bolus as HYPO, otherwise it may be marked as NON-HYPO.”
However, Sathe does not teach
Each of the sets of predictive features comprising a health condition score based on the Charlson Comorbidity Index
Cha teaches
Each of the plurality of vectors comprising a health condition score based on the Charlson Comorbidity Index
Abstract, “The embodiments may utilize patient data relating to demographics, vital signs, diagnoses, procedures, diagnostic tests, biomarker assays, genetic tests, behaviors, and/or patient symptoms, to determine risk information, such as important predictive features and patient risk scores.”
Par. [0079], “In one embodiment, the system may employ one or more features relating to a calculated comorbidity score. For example, a comorbidity score may be calculated for one or more of the comorbidity groups according to the Charlson Comorbidity Index ("CCI") scoring system. The CCI assigns points based on the presence of comorbidities as well as the age of a patient, where a higher score is considered to be a more complex patient.”
It would have been obvious to one having ordinary skill in the art before the effective filing date of this application to add to the system of Sathe, Mossin, and Reddy the use of a health condition score based on the Charlson Comorbidity Index, as taught by Cha, because a score based on the Charlson Comorbidity Index can provide the system an indication of how complex a patient is (see Cha, par. [0079]).

Claim 10
	Claim 10 is a method claim dependent from claim 9, and ultimately dependent from claim 8, which recites additional limitations that are the same or substantially similar to the steps of the method of claim 2. Please refer to the rejections of claim 9 and claim 2.

Claim(s) 3 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Sathe, Mossin, and Reddy, in further view of Yu (US PG Pub. 2009/0234628) and Song (US PG Pub. 2011/0238322).

Claim 3
	Regarding claim 3, the combination of Sathe, Mossin, and Reddy teaches all the limitations of claim 1. However, Sathe does not teach
Each of the plurality of vectors comprising a Karnofsky Scale score
Wherein the method further comprises determining, based on the Karnofsky Scale score of each of the plurality of vectors, a performance status score ranging from 0 to 4
Yu teaches
Each of the plurality of vectors comprising a Karnofsky Scale score
Par. [0022], “The input 18 is an interface to receive data. Treatment data is received. Treatment data may be biological data, clinical data, image data, a combination thereof, or other data determined to be relevant to the treatment of a tumor and/or prediction of complete response.”
Par. [0023], “Clinical data may include treatment characteristics, such as type, strength, and length of treatment that is to be performed, and other clinical evaluations, such as performance score (WHO, Karnofsky).”
Par. [0035], “The processor 12 applies the model or models. The treatment data and/or other data of relevant feature vectors is input into the model or models. The information may be input according to requirements, such as inputting values in specific units. Alternatively, raw data is input and the model includes preprocessing to derive the values used by the model.”
It would have been obvious to one having ordinary skill in the art before the effective filing date of this application to add to the system of Sathe, Mossin, and Reddy the ability to use a Karnofsky Scale score as part of the feature vectors, as taught by Yu, because the Karnofsky Scale score is one kind of clinical evaluation of a patient that is useful in determining the patient’s condition and predicting oncoming adverse events (see Yu, par. [0023], “”).
Yu further teaches
The ability to preprocess the Karnofsky Scale score data to derive values used by the model
Par. [0037], “The information may be input according to requirements, such as inputting values in specific units. Alternatively, raw data is input and the model includes preprocessing to derive the values used by the model.”
It would have been obvious to one having ordinary skill in the art before the effective filing date of this application to add to the system of Sathe, Mossin, Reddy, and Yu the ability to preprocess the Karnofsky Scale score data to derive values used by the model, as taught by Yu, because it is taking two prior art elements, the ability to use a Karnofsky Scale score taught by Yu and the ability to preprocess raw inputs to derive values also taught by Yu, combined according to known methods, performing the preprocessing methods on the raw inputs of the Karnofsky Scale scores, to achieve predictable results, a set of scores based on the Karnofsky Scale scores that are different from the raw inputs for the Karnofsky Scale scores, with no additional Graham v. Deere considerations (MPEP 2143.I.A). 
Song teaches
Wherein the method further comprises determining, based on the Karnofsky Scale score of each of the plurality of vectors, a performance status score using a simplified range
Par. [0057], “Methods for scoring a patient's performance status are known in the art. For example, this measure is used to determine whether a patient can receive chemotherapy, whether dose adjustment is necessary, and as a measure for the required intensity of palliative care. It is also used in oncological randomized controlled trials as a measure of quality of life. There are various scoring systems, including the Karnofsky score and the Zubrod score. Parallel scoring systems include the Global Assessment of Functioning (GAF) score, which has been incorporated as the fifth axis of the Diagnostic and Statistical Manual (DSM) of psychiatry. The Karnofsky score runs from 100 to 0, where 100 is "perfect" health and 0 is death. The score may be employed at intervals of 10, where: 100% is normal, no complaints, no signs of disease; 90% is capable of normal activity, few symptoms or signs of disease, 80% is normal activity with some difficulty, some symptoms or signs; 70% is caring for self, not capable of normal activity or work; 60% is requiring some help, can take care of most personal requirements; 50% requires help often, requires frequent medical care; 40% is disabled, requires special care and help; 30% is severely disabled, hospital admission indicated but no risk of death; 20% is very ill, urgently requiring admission, requires supportive measures or treatment; and 10% is moribund, rapidly progressive fatal disease processes.”
It would have been obvious to one having ordinary skill in the art before the effective filing date of this application to add to the system of Sathe, Mossin, Reddy, Yu, and Song the ability to use a performance status score based on the Karnofsky Scale score using a simplified range, as taught by Song, because there are a large number of possible scales for measuring performance status, and utilizing intervals of 10 to simplify the Karnofsky Scale is one way to use the Karnofsky Scale and still provide sufficient information regarding the condition of the patient (see Song, par. [0057]-[0058]).
In light of the above cited references, the following limitations would have been obvious
A performance status score ranging from 0 to 4
Yu teaches the ability to use the Karnofsky Scale scores (par. [0023]).
Yu teaches the ability to preprocess data to derive values (Yu, par. [0037]).
Song teaches the Karnofsky Scale is from 0-100 (Song, par. [0057].
Song teaches simplifying the ranges from 0-100 to only using intervals of 10 (e.g., 100, 90, 80, etc.) (Song, par. [0057]).
The descriptions of the different intervals of Song allow for a further joining of groups based on characteristics of the enumerated groupings (i.e., 100, 90, and 80 are described as allowing for normal activity; 70, 60 can care for self in most instances, but cannot perform normal activity; 50, 40 require help and medical care; 30, 20 require admission to a care facility; 10, 0 rapidly progression to fatal or dead). These potential further groupings would reduce the 10-0 scale to 0-4.
Par. [0058] describes a similar simplification from the 100-0 scale to a 0-5 scale.
While not relied upon, Examiner notes that normalizing a range of scores from one range to another range only is a known method of converting raw numerical data that requires only minor mathematical manipulation.
It would have been obvious to one having ordinary skill in the art before the effective filing date of this application to add to the system of Sathe, Mossin, Reddy, Yu, and Song the use of a Karnofsky Scale score where the performance status score ranges from 0 to 4, as taught by Song, because it would have been obvious to try, which is evidenced by there being a recognized need in the art for use of a simplified range when using performance status scores (see Song, par. [0057]-[0058]), a finite number of solutions when narrowing the range beyond the original 0-100 (such as 0-10 or 0-5), and those in the art could have pursued the solution with a reasonable expectation of success (MPEP 2143.I.E).

Claim 11
	Claim 11 is a method claim dependent from claim 9, and ultimately dependent from claim 8, which recites additional limitations that are the same or substantially similar to the steps of the method of claim 3. Please refer to the rejections of claim 9 and claim 3.

Claim(s) 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Sathe, Mossin, and Reddy, in further view of Cha, Yu, and Song.

Claim 17
	Regarding claim 17, the combination of Sathe, Mossin, and Reddy teaches all the limitations of claim 15. However, Sathe does not teach
Each of the plurality of vectors comprising a standardized Karnofsky Scale score and a health condition score, and wherein each of the health condition scores are based on the Charlson Comorbidity Index
The combination of Sathe, Mossin, Reddy, Yu, and Song teach
Each of the plurality of vectors comprising a standardized Karnofsky Scale score 
Please refer to the rejection of claim 3.
The motivation and rationale to combine the Sathe, Mossin, Reddy, Yu, and Song references in claim 17 is the same or substantially similar to the motivation and rationale to combine the Sathe, Mossin, Reddy, Yu, and Song references in claim 3. The motivation and rationale to combine references from claim 3 is incorporated herein.
The combination of Sathe, Mossin, Reddy, and Cha teach the following limitations
Each of the plurality of vectors comprising a health condition score, and wherein each of the health condition scores are based on the Charlson Comorbidity Index
Please refer to the rejection of claim 2.
The motivation and rationale to combine the Sathe, Mossin, Reddy, and Cha references in claim 17 is the same or substantially similar to the motivation and rationale to combine the Sathe, Mossin, Reddy, and Cha references in claim 2. The motivation and rationale to combine references from claim 2 is incorporated herein.

Claim 18
	Claim 18 is a method claim dependent from claim 17 and ultimately dependent from claim 15, which recites additional limitations that are the same or substantially similar to limitations recited as part of the steps of the method of claim 3. Please refer to the rejections of claim 17 and claim 3.

Response to Arguments
Prior Art Rejections
Applicant's arguments filed April 25, 2022, have been fully considered but they are not persuasive.

The Applicant asserts that the reference cited in the 103 rejections do not present a prima facie case for the obviousness of the claimed invention. The arguments in support of this assertion are not persuasive.
The Applicant asserts that “[t]he proposed combination would not result in Sathe’s system outputting a ‘patient score’ as claimed, because the combination would require that Sathe’s classifier be trained using training data that includes such patient scores.” (Remarks, pg. 7). This arguments is not persuasive.

In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “the combination would require that Sathe’s classifier would be trained using training data that includes such patient scores”) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
There is no requirement that patient scores be included in the training data. There is only a requirement that “a training dataset comprising a plurality of vectors each corresponding to a respective patient of the plurality of patients” be generated “based on the plurality of electronic health records. 
Because there is no claim limitation regarding including patient scores in the training dataset present in the claims, arguments based on whether the combination of references teaches such a limitation are not persuasive.

Further, the arguments against the combination of references based on whether “the combination would require that Sathe’s classifier would be trained using training data that includes such patient scores” is not persuasive because it stating that the combination would require the training dataset in Sathe to include data that is not present in the Sathe reference is not persuasive. This line of reasoning relies upon an assertion that the references are not physically combinable, which is not the proper test for obviousness. “Rather, the test is what the combined teachings of those references would have suggested to those of ordinary skill in the art." In re Keller, 642 F.2d 413, 425, 208 USPQ 871, 881 (CCPA 1981).” (MPEP 2145.III).
Because the arguments fail to consider what the combined teachings of the references could suggest to one having ordinary skill in the art, the arguments are not persuasive.

With respect to the arguments that the motivation statement is not proper, the arguments are not persuasive.
The Applicant asserts that there is no motivation to combine the references provided (Remarks, pg. 8-9). However, the motivation statement clearly explains why one having ordinary skill in the art would combine the references to use the electronic health records in the training data (See rejection for claim 1 above, “patient electronic health records contain a wealth of information about the patient, and that patient data can be analyzed based on associations learned from past EHR data of other patients to predict the likelihood of future events for the patient”). 
However, in addition to the written statement in the rejection, the motivation statement refers to several paragraphs of the Mossin reference to support the combination. Those paragraphs are “Mossin, par. [0003]-[0004], [0015], [0069]” (See rejection of claim 1, above). In par. [0003]-[0004], Mossin describes not just that the information in the patient’s records is helpful, but that making the predictions allows the user to more efficiently allocate their attention to the patients that are identified as likely to experience a future clinical event. Par. [0069] describes the ability to identify the likelihood that a patient experiences a future event is helpful because it notifies the users of the system when a patient is likely to experience a clinical event by displaying the predictions for the patients in real-time.
The statement provided explicitly states that the EHR data is useful to help identify patients that are likely to experience a clinical event, however, based on the language used in the portions of Mossin referenced in the motivation statement, Mossin makes clear that making those predictions enables the healthcare providers treating the patients to direct their attention to the patients identified as being at risk more efficiently (see Mossin, par. [0003]-[0004], [0015], [0069]).

	For at least the foregoing reasons, the arguments against the 103 rejections are not persuasive, and the 103 rejections will be sustained.

Conclusion
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY D MOSELEY whose telephone number is (469)295-9099. The examiner can normally be reached Mon-Thur 9:30-6:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victoria Augustine can be reached on 313-446-4858. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GREGORY D. MOSELEY/Primary Examiner, Art Unit 3686